Mr. Justice Gordon
delivered the opinion of the court, October 2d 1882.
In Mulford v. Shirk, 2 Ca. 473, it was said, by Woodward, Justice, that the reason why a reservation in a deed of assignment, for the benefit of creditors, of the three hundred dollars’ worth of property exempted by the act of April 9th 1849, from levy and sale, does not render such assignment void, is because his creditors are not hindered or delayed by the reservation of that which they have no right to touch. So in Ehrisman v. Roberts, 18 P. F. S. 308, it was held, that as to those judgments on which appraisements had been held, the goods set apart to the debtor were his exclusive property, and that he might retain them or sell them as he saw fit.
The goods in controversy had been retained by Bowman, under the exemption act, in his deed of assignment executed in April 1878, and they had been regularly appraised and set apart to him. It follows from the authorities cited, that the gift of these goods by Bowman to 1ns wife, put, as they were, by the law, out of the reach of his creditors, could not have *583been, a fraud upon them, since they, had had no rights therein which could be affected by such gift.
The court, therefore, committed no error when it said to the jury, that as to the appraised property, none of his creditors then existing, that is in 1878, except those who might have a waiver, could interfere or meddle with that property, and that he might sell it or give it away as he pleased.
■Whether Hildebrand was a creditor of Bowman at the time of the transfer of the property to the plaintiff, and such an one as the act of 1849 would not affect, was submitted as a question of fact to the jury, and so far as we can judge, not having any evidence on that'point before ns, this submission was proper. But if at that time he had no claim against Bowman, he now stands in the position of a subsequent creditor who attempts to impeach a prior transfer, that, primá facie, could not have Ipeen made in fraud of his rights. But that such an one has no standing to accomplish a purpose of this kind, is a principle of law now so well established, that its discussion is unnecessary.
Again, complaint has been made of the court in that it left to the jury, the question of Mrs. Bowman’s right in this property as part of her own separate estate; that is, as we understand it, without regard to the gift from her husband.. But we think that in this there was no error. Before tlie time of the appraisement, there is little or no doubt but that such was tlie fact, and that slie allowed it, at that time, to be appraised as part of her husband’s estate, certainly did not change the title thereto as between him and herself, and of the transaction creditors could not complain, for, so far from being a fraud upon them, it inured to their benefit.
On no ground, therefore, apparent in this case, could this question have been withheld from the jury.
Finally, that the matter in controversy was well and properly disposed of in the court below, we have no’ doubt.
The judgment is affirmed.